Campbell, C. J.
The only question in this case is whether Locke took the title to the Newman property from the foreclosure holder, to be held absolutely, or to allow complainant further time .for redemption. There may, perhaps, have been some misunderstanding about the matter, but I am satisfied that complainant understood, and had every reason to understand, that the title was taken for his benefit. The equity of redemption was of considerable value, and a relinquishment of it would have been too great a sacrifice to make, unless it was absolutely hopeless to save it. Considering all the testimony, it has convinced me that complainant, from the acts and conversation of defendants, was led to giving up efforts to get money in other quarters, and to rest on the assurance that his interests were secure from further peril.
*28It is not necessary to suppose any one has intentionally represented facts incorrectly. But in considering mutual dealings we must look at all that was done, as well as all that was said; and I am unable to reach any other conclusion than that complainant had a right to rely on what took place, and did rely on it.
If this is so, there should be a reversal of the decree below, and the usual decree for reference and accounting and redemption for the balance found due, or sale to collect it, in the ordinary course of practice :n such cases, and a remand to the circuit for these purposes. '
Sherwood and Morse, JJ., concurred.